[Cite as State v. Lenard, 2013-Ohio-171.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                   Nos. 96975 and 97570




                                      STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.


                                  RICHARD M. LENARD
                                                    DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                               Cuyahoga County Common Pleas Court
                                      Case No. CR-533654
                                    Application for Reopening
                                       Motion No. 456563


        RELEASE DATE: January 23, 2013
FOR APPELLANT

Richard Lenard, pro se
Inmate #570-627
Noble Correctional Institution
15708 McConnelsville Road
Caldwell, Ohio 43724


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Katherine Mullin
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., J.:

       {¶1} In State v. Lenard, Cuyahoga C.P. No. CR-533654, applicant, Richard

Lenard, pled no contest to and was found guilty of aggravated theft as well as several

counts each of: forging identification cards; tampering with records; breaking and

entering; and theft.       In State v. Lenard, 8th Dist. Nos. 96975 and 97570,

2012-Ohio-1636, this court: affirmed Lenard’s conviction as well as the denial of his

motions to suppress and dismiss; reversed the denial of his motions to vacate the

imposition of court costs and for return of his property; and remanded to notify Lenard as

to court costs and the consequences if he fails to pay them. The trial court made

Lenard’s sentence consecutive to Cuyahoga C.P. No. CR-463837.1            The Supreme Court

of Ohio declined jurisdiction to hear the case and dismissed the appeal as not involving

any substantial constitutional question.        State v. Lenard, 132 Ohio St.3d 1515,

2012-Ohio-4021, 974 N.E.2d 113.

       {¶2} Lenard has filed a timely application for reopening.      He asserts that he was

denied the effective assistance of appellate counsel because his appellate counsel did not

assign as error that: the sentence in Cuyahoga C.P. No. CR-463837 was vacated; and, in

light of the Bureau of Sentence Computation’s refusal to recognize the 556 days jail-time

credit in his sentencing entry, there has been a breach of his plea agreement.


       Lenard has repeatedly asserted his position that the judgment in Cuyahoga C.P. No.
       1

CR-463837 is void. Lenard v. McGinty, 8th Dist. No. 98677, 2012-Ohio-5189; State v. Lenard, 8th
Dist. Nos. 98212 and 98362, 2012-Ohio-4603; Lenard v. Russo, 8th Dist. No. 98185,
2012-Ohio-4294; and State v. Lenard, 8th Dist. No. 93373, 2010-Ohio-2220.
        {¶3} We deny the application for reopening.   As required by App.R. 26(B)(6), the

reasons for our denial follow.

        {¶4} On direct appeal, Lenard’s counsel filed a notice of appeal (8th Dist. No.

96975) and Lenard filed a notice of appeal pro se (8th Dist. No. 97570).   The cases were

briefed separately, and Lenard filed a supplemental pro se brief in 8th Dist. No. 96975 as

well as a pro se brief in 8th Dist. No. 97570. This court consolidated the two cases.

This court’s opinion addressed the merits of all the errors assigned by counsel and

Lenard, pro se.

        {¶5} In State v. Howell, 8th Dist. No. 92827, 2011-Ohio-3683, applicant Howell

sought reopening of the judgment finding him guilty of several offenses.

        {¶6} This court granted Howell leave to file a pro se supplemental brief.
               “[T]he courts have repeatedly ruled that res judicata bars an
        application to reopen when the appellant has filed a pro se brief.”
        (Citations deleted.) State v. Wright, Cuyahoga App. Nos. 92594 and
        95096, 2010- Ohio-243 and 2011-Ohio-733, reopening disallowed,
        2011-Ohio-2657, ¶4. The fact that Howell filed a pro se brief and
        assignment of error on direct appeal provides a sufficient basis for denying
        reopening.

Id. at ¶ 7.

        {¶7} Likewise, in this action, Lenard filed two pro se briefs. This court addressed

the merits of the errors he assigned pro se as well as the errors assigned by counsel.

Lenard had the opportunity to raise the errors that he would have this court consider on

reopening.    Res judicata bars the proposed       assignments of error presented in an

application for reopening filed by an applicant who had filed a pro se brief on direct

appeal. State v. Webb, 72 Ohio St.3d 248, 1995-Ohio-53, 648 N.E.2d 1354; State v.
Maddox, 8th Dist. No. 96885, 2012-Ohio-3800. Res judicata bars Lenard’s proposed

assignments of error.

      {¶8} As a consequence, Lenard has not met the standard for reopening.

Accordingly, the application for reopening is denied.




LARRY A. JONES, SR., PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
TIM McCORMACK, J., CONCUR